EXHIBIT 11 COMPUTATION OF LOSS PER SHARE (Dollars in thousands, except share amounts) (Unaudited) Years Ended December 31, Net loss $ ) $ ) Weighted average common shares outstanding for computation of basic EPS Dilutive common-equivalent shares Weighted average common shares for computation of diluted EPS Lossper common share: Basic $ ) $ ) Diluted $ ) $ ) At December 31, 2010 and 2009, there were 20,113 and 620,525 options outstanding, respectively, that were not included in diluted earnings per share, as the shares were anti-dilutive.
